Case 18-29630   Doc 53-1   Filed 10/30/20 Entered 10/30/20 14:47:55   Desc Exhibit
                           A - Loan Terms Page 1 of 5
Case 18-29630   Doc 53-1   Filed 10/30/20 Entered 10/30/20 14:47:55   Desc Exhibit
                           A - Loan Terms Page 2 of 5
Case 18-29630   Doc 53-1   Filed 10/30/20 Entered 10/30/20 14:47:55   Desc Exhibit
                           A - Loan Terms Page 3 of 5
Case 18-29630   Doc 53-1   Filed 10/30/20 Entered 10/30/20 14:47:55   Desc Exhibit
                           A - Loan Terms Page 4 of 5
Case 18-29630   Doc 53-1   Filed 10/30/20 Entered 10/30/20 14:47:55   Desc Exhibit
                           A - Loan Terms Page 5 of 5
